United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
DEPARTMENT OF THE AIR FORCE,
MACDILL AIR FORCE BASE,
Hillsborough, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1531
Issued: August 10, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 9, 2015 appellant filed a timely appeal from a January 21, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has more than 60 percent permanent impairment of his
right testicle after it was surgically removed.
FACTUAL HISTORY
On December 10, 2012 appellant, a 62-year-old materials handler, sustained a traumatic
injury in the performance of duty while delivering refrigerators, scrap metal, and furniture to the
base recycling center. After delivering the items, he felt like he had pulled something.
(RD12.21.12) Appellant sought medical treatment the next day and it was discovered that the
injury he received was a hernia that required surgery.
Two days later, appellant underwent an open repair of a right inguinal hernia. OWCP
accepted his claim for right inguinal hernia. It expanded its acceptance to include postoperative
atrophy of the right testicle. On January 15, 2014 OWCP issued a schedule award for 60 percent
permanent impairment of appellant’s right testicle, or a total of 31.2 weeks of compensation, for
the period of August 26, 2013 to April 1, 2014.
On May 28, 2014 appellant underwent a right orchiectomy, or surgical removal of his
atrophic right testicle. An OWCP medical adviser noted that the surgical removal of the testicle
did not increase or decrease appellant’s impairment because the testicle was atrophic and
nonfunctional prior to the surgery.
In a decision dated August 26, 2014, OWCP denied appellants claim for an additional
schedule award. By letter dated October 31, 2014 received on November 13, 2014 appellant
requested reconsideration. On January 21, 2015 OWCP reviewed the merits of appellant’s case,
but denied modification of its prior decision.
On appeal, appellant argues that the OWCP medical adviser did not understand that the
January 15, 2014 schedule award was not for the loss of his testicle. The testicle was surgically
removed only after the first schedule award was paid.
LEGAL PRECEDENT
The schedule award provisions of FECA3 and the implementing regulations4 set forth the
compensation payable for permanent impairment from the loss, or loss of use, of scheduled
members, organs, or functions of the body. For the complete loss of one testicle, a claimant is
entitled to 52 weeks of compensation.5

3

Supra note 2.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

2

ANALYSIS
The Board finds that appellant has more than 60 percent permanent impairment of his
right testicle, following its surgical removal.
In the present case, appellant underwent surgery on May 28, 2014 to remove the accepted
atrophic right testicle, constituting a complete and total surgical loss of that organ. OWCP,
however, has awarded compensation for only 60 percent partial loss of use of that organ.
OWCP denied additional compensation based on the medical adviser’s opinion that the
surgical removal of the testicle did not increase or decrease appellant’s permanent impairment.
The medical adviser, however, found that the surgery did not increase impairment because the
testicle was atrophic and nonfunctional prior to the surgery. In other words, appellant had
suffered a 100 percent functional loss of the organ prior to the surgery.
In the case of N.D.,6 the employee sustained left flank abdominal injuries in a workrelated motor vehicle accident which led to the authorized removal of several body parts among
which was his left kidney. As a result of the nephrectomy, OWCP converted the whole person
impairment to an impairment rating for a lost organ and granted appellant 15 percent due to the
loss of kidney function. The medical adviser noted that the impairment was based on function,
reasoning that although there is a 100 percent loss of function, the remaining kidney can
compensate for the functional loss of the other. The Board found that the record clearly
established that the appellant lost his kidney due to his employment injury. As such, the formula
which OWCP used, converting the whole person impairment to an impairment of a scheduled
member was inapplicable.7 The Board remanded the case for amendment to reflect a total loss of
the kidney at 100 percent.8
It does not matter whether appellant completely lost the functional use of his right testicle
prior to surgery or upon its surgical removal. It cannot be argued that he retains any use of that
organ. Accordingly, the Board finds that appellant is entitled to 20.8 weeks of additional
schedule award compensation (52 weeks maximum compensation minus 31.2 weeks previously
awarded). The Board will set aside OWCP’s January 21, 2015 decision and will remand the case
for an additional schedule award of 40 percent permanent impairment.
CONCLUSION
The Board finds that appellant has 100 percent loss of his right testicle, which was
surgically removed. Appellant is entitled to 20.8 weeks of additional schedule award
compensation.

6

N.D., 59 ECAB 344 (2008).

7

Marilyn S. Freeland, Docket No. 06-563 (issued June 7, 2006).

8

See also M.E., Docket No. 08-52 (issued March 24, 2008); D.J., Docket No. 08-725 (issued July 9, 2008).

3

ORDER
IT IS HEREBY ORDERED THAT the January 21, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: August 10, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

